Citation Nr: 1109471	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-23 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of spontaneous pneumothorax with a thoractomy scar.

2. Entitlement to service connection for a heart disorder. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for diabetes mellitus, type II.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Veteran testified at a January 2011 Travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.

The issue of entitlement to a compensable evaluation for residuals of spontaneous pneumothorax with a thoractomy scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart disorder is not shown to be etiologically related to service.

2.  Hypertension is not shown to be etiologically related to service.

3.  Diabetes mellitus, type II, is not shown to be etiologically related to service.

4.  On January 25, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for a TDIU was requested.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for withdrawal of an appeal for a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an October 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The October 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, lay statements, and a Board hearing transcript have been associated with the claims file.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not necessary to address the Veteran's claimed heart disorder, hypertension and diabetes mellitus, type II.  As the Board will discuss below, service treatment records do not reflect such disabilities in service and there is no indication that the Veteran's claimed disabilities were incurred in service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of the claim.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arteriosclerosis, hypertension, and diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records do not reflect any problems, diagnoses, or treatment related to a heart disorder, hypertension, or diabetes mellitus.  The Veteran was seen for chest pain and shortness of breath in service, related to pneumothorax.  A March 1966 separation examination, report of medical history, also noted that the Veteran's reported chest pain and shortness of breath were referable to spontaneous pneumothorax which occurred 15 months prior. 

A 1974 VA hospital summary for the evaluation of night sweats noted that the Veteran had no history of heart disease or heart murmurs.  A cardiovascular examination was within normal limits without murmurs or gallops.  A chest film was within normal limits and an EKG was normal. 

VA and private treatment records show that the Veteran has current diagnoses of coronary artery disease, hypertension, and diabetes mellitus, type II.

Private treatment records from the Jackson Clinic show that the Veteran was first diagnosed with hypertension in 1995.  The Veteran was referred for the evaluation of hypertension.  It was noted that the Veteran had no history of hypertension, but his blood pressure had been checked on several occasions recently with diastolic pressures running at 100 and above.  An examination was completed and the Veteran was diagnosed with hypertension.  VA and private treatment records show that the Veteran continued to have a diagnosis of hypertension since that time.  

Private treatment records show that the Veteran had complaints of chest tightness in October 1997.  He had a stress test and was diagnosed with probable angina syndrome.  He had a diagnosis of angina pectoris in 1998 and 1999.  The Veteran was seen with accelerated angina in May 2003.  He had a left heart catheterization, coronary arteriography, and left ventricular angiography in June 2003.  He was subsequently diagnosed with atherosclerotic cardiovascular disease with coronaropathy.  In 2005, the Veteran was diagnosed with coronary artery disease.  

Private treatment records show that the Veteran was first diagnosed with diabetes mellitus, type II, in December 2004.  

VA treatment records dated from 2005 to 2008 show that the Veteran is currently treated for coronary artery disease, hypertension, and diabetes mellitus, type II.  The Veteran had a second cardiac catheterization with a stent placement in August 2006.  

A May 2009 letter from the Veteran's physician at the Jackson Clinic shows that he Veteran had a severe diffuse coronaropathy with a stent placement; the Veteran continued to be treated with Plavix.  

In his June 2009 substantive appeal, the Veteran provided an in-depth description of his medical history.  He reported, with respect to his hypertension, that he was seen for "an extreme case of hypertension" subsequent to an October 1996 kidney stone removal.  He stated that his doctor told him that he was close to having a stroke.  The Veteran was given medication and waited in the doctor's office until his blood pressure came down to acceptable levels.  The Veteran reported that he continues to have hypertension and was treated with medication.  The Veteran reported that he was diagnosed with diabetes mellitus in December 2004.  He reported that he started to experience severe chest pain in August 2006, and that he was advised to have a stent placement at that time.  He described continued treatment for heart problems since that time.  During the Veteran's January 2011 Board hearing, the Veteran also indicated that his heart condition, hypertension, and diabetes mellitus were all diagnosed several years after his separation from service.

Medical evidence of record shows that the Veteran has currently diagnosed coronary artery disease, hypertension, and diabetes mellitus.  However, these disabilities are not shown to be etiologically related to service.  Service treatment records do not reflect any problems, treatment, or diagnoses related to a heart disorder, hypertension, or diabetes mellitus and these disabilities are not shown to have been incurred within one year of the Veteran's separation from service. Instead, objective medical evidence shows that the Veteran's hypertension was first diagnosed in 1995, 29 years after his separation from service.  The Veteran began having complaints related to angina in 1997, 31 years after his separation from service.  He was diagnosed with atherosclerotic cardiovascular disease in 2003, and with coronary artery disease in 2005.  The Veteran was diagnosed with diabetes mellitus in 2004.  There is no symptomatology shown from the time of the Veteran's separation from service and the onset of his diagnosed disabilities in the 1990s and 2000s.  

The Veteran has also provided lay evidence describing the onset of his hypertension, heart disease, and diabetes mellitus.  With regard to lay evidence, the Board must initially evaluate if the evidence is competent. If so, credibility must be assessed.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, other lay persons are only competent to report what they have observed.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran is competent to describe his medical history.  He has identified the onset of his claimed disabilities as occurring in the 1990s and 2000s.  The Board finds that the Veteran's lay statements are credible and are well supported by medical evidence of record.   The Board notes, however, that the Veteran, is not competent to relate his currently diagnosed disorders to service, nor has he provided testimony attesting to such.  

The Veteran has also provided a statement from H.B.L. He stated that the Veteran had high blood pressure, diabetes, and a heart stint placed in 2005, and he suffered many health problems caused by a collapsed lung while on active duty.  It is not clear from the statement whether H.B.L. was indicating that the Veteran's current disabilities are related to his collapsed lung.  The Board finds, nonetheless, that H.B.L. is not competent to relate the Veteran's currently diagnosed disabilities to service as this determination would require medical knowledge or expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  No competent evidence is of record in this regard.

The Veteran's currently diagnosed heart disorder, hypertension, and diabetes mellitus, type II, are not shown to have been incurred or aggravated in service, and no nexus has been established by competent and credible medical evidence between the Veteran's current disabilities and his military service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a heart disorder, hypertension, and diabetes mellitus, type II, etiologically related to active service.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

C.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for a TDIU. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.

The criteria for withdrawal of an appeal for a TDIU have been met, and the appeal of this issue is dismissed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran was afforded a VA examination in December 2007 for the evaluation of his service-connected residuals of spontaneous pneumothorax with a thoractomy scar.  The Board notes, however, that the VA examination did not include pulmonary function testing as required for evaluating respiratory conditions under Diagnostic Code 6843.  38 C.F.R. § 4.96(d)(1) (2010).   The Veteran additionally claimed, during his January 2011 Travel Board hearing, that his thoractomy scar was tender to touch although the December 2007 VA examiner stated that the scar was nontender and stable.  In light of the forgoing, the Board finds that a remand for a new VA examination is necessary.  

The record indicates that the Veteran continues to receive treatment at a VA medical center.  The RO/AMC should obtain any updated VA medical records related to the Veteran's claimed pneumothorax and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records related to the Veteran's claimed pneumothorax, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all available records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA examination to assess the current severity of the Veteran's service-connected residuals of pneumothorax with a thoractomy scar. The claims folder must be made available to the examiner for review.  

All indicated tests should be performed, to include pulmonary function testing, and the findings should be reported in detail.  The VA examiner(s) should report all signs and symptoms necessary for rating the Veteran's pneumothorax residuals under the rating criteria.  

The VA examiner(s) should also should report all signs and symptoms necessary to evaluate the Veteran's thoractomy scar under the rating criteria for the evaluation of scars, including the size of the scar(s) and whether there is pain, instability, or limitation of motion or function.  It should also be noted whether the scar is deep, superficial, or painful.

3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


